Case: 15-10990      Document: 00513545400         Page: 1    Date Filed: 06/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-10990                                 FILED
                                  Summary Calendar                           June 13, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAMIEN SHANE JACKSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:03-CR-49-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Damien Shane
Jackson has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Jackson has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10990    Document: 00513545400     Page: 2     Date Filed: 06/13/2016


                                 No. 15-10990

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review.
      However, our review of the record reveals two clerical errors that require
remand.    First, the written order of revocation incorrectly indicates that
Jackson “admitted as true the allegations” in the motion to revoke. It fails to
reflect that Jackson, while admitting some of the allegations, denied violating
his supervised release by using marijuana. It also fails to reflect the district
court’s finding, based on the evidence presented at the revocation hearing, that
revocation was appropriate, in part, because the Government proved those
violations by a preponderance of the evidence. See Morrissey v. Brewer, 408
U.S. 471, 489 (1972). Second, the district court did not complete a statement
of reasons form reflecting in writing its grounds for imposing a sentence that
exceeded Jackson’s policy statement range. See United States v. Whitelaw, 580
F.3d 256, 261-62 (5th Cir. 2009); 18 U.S.C. § 3553(c)(2).
      Counsel’s motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. We REMAND to the district court for correction of the noted
clerical errors pursuant to Federal Rule of Criminal Procedure 36.




                                       2